1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   SCOTT SCHUTZA,                                     CASE NO. 18cv2218-LAB (WVG)

12                                       Plaintiff,
                                                        ORDER GRANTING JOINT DISMISSAL
                          vs.                           [Dkt. 10]
13
     GROSSMONT COLONY LIMITED, a
14
     California limited partnership, et al.
15                                   Defendants.
16
           Plaintiff Scott Schutza and Defendants Grossmont Colony Ltd. and The Brigantine,
17
     Inc. jointly move to dismiss this entire action with prejudice. Dkt. 10. That motion is
18
     GRANTED and this case is DISMISSED WITH PREJUDICE, with each party to bear its own
19
     costs and fees. The clerk is directed to close the case.
20
           IT IS SO ORDERED.
21
     Dated: January 24, 2019
22
                                                      HONORABLE LARRY ALAN BURNS
23                                                    Chief United States District Judge
24
25
26
27
28



                                                -1-
